Citation Nr: 1448483	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE


Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.



In November 2013, the Board remanded the issue for further development.  That development has been accomplished and the appeal is now ready for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A back disability is not related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107, 7104(a) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) of 2000 requires VA to provide notification with respect to establishing entitlement to benefits and to assist with development of the evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative of any information, and medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, supra, at 120-21. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) connection, or nexus, between the appellant's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

In this case, VA satisfied its notice requirements in a March 2010 letter, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.

VA also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records (STRs), post-service treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any other relevant, available treatment records that have not been obtained.  

The Veteran was provided with relevant VA examination in March 2012 to address the etiology of his claimed back disability.  Following the Board's November 2013 remand, a VA examiner was provided with the Veteran's claim file and provided an additional medical etiology opinion.  Taken as a whole, the Board finds that, with the VA examination and opinion are sufficient for adjudicatory purposes because they reflect that the examiner reviewed the claims file, performed a physical examination of the Veteran, and each examiner provided an opinion supported by a sufficient rationale.  Moreover, the February 2014 addendum to the examination fulfilled the mandates of the November 2013 Board remand which requested that a physician provide an additional etiology opinion with a complete rationale.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).   

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain the evidence necessary to substantiate the Veteran's claims. 

As VA's duties to notify and assist have been met, the Board finds there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) .

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in the first post-service year.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

Service treatment records demonstrate treatment for a skin disorder in which the Veteran received treatment with tetracycline, severe acne was noted.   An October 1966 treatment note reported swelling following an insect bite on the hand.  Service treatment records are silent as to any injury to the back or treatment for a back injury.  The Veteran's August 1969 report of medical history is silent as to any report of any back trouble whatsoever and his August 1969 report of medical examination demonstrates a normal spine. 

Post-service evidence includes records from the Social Security Administration (SSA) which demonstrate that the Veteran filed for disability benefits for an injured spine and neck.  The SSA application shows that the Veteran reported that his "spine and neck" conditions first bothered him on August 7, 1990.

A September 1992 private treatment record associated with the Veteran's SSA records included the Veteran's report that he had been in good health and was working when he was involved in a motor vehicle accident in 1990 and developed pain in the lower back soon thereafter.  A January 1993 psychiatric evaluation noted the Veteran traced his disability to an auto accident in August 1990.

A July 1995 decision from the SSA found that the Veteran was disabled between December 1990 and June 1992 following an August 1990 motor vehicle accident which injured his back.  

A November 2008 private treatment note included a history of car accidents in 1991 and 1998.  The Veteran reported that he experienced lower back difficulties when in the military and that he was involved in a motor vehicle accident in 1991, which led him to be out of work for two years.  

In an April 2010 statement, the Veteran explained that he sustained a bite on the hand which became infected.  He stated that he was treated for infection for years and believed that the infection significantly contributed to his arthritis.  

The Veteran additionally explained that while stationed in Augsburg, Germany he was put on "ash and trash" detail and harmed his back while lifting a heavy metal container.  He explained that since that time he had had back problems.  The Veteran stated that while he had been involved in motor vehicle accidents, his in-service injuries had contributed to his declining health.

In a July 2010 notice of disagreement, the Veteran explained that he felt his back disability was related to an injury in Germany when he was lifting heavy buckets of coal and his back gave out.  He further explained that, following an insect bite, he had inflammation which required several years of treatment following service and which he believed led to his arthritis.

At his March 2012 VA examination, the Veteran was found to have degenerative disc and joint disease of the lumbar spine.  The Veteran reported that he spent ten years after discharge attending college and working intermittently, he reported intermittent episodes of back pain about once a year and stated that an accident in 1989 aggravated his back pain.  Following a review of the claim file and examination of the Veteran, the examiner found that it was less likely than not that the Veteran's spine disability was incurred in or caused by his claimed in service injury as there was no documentation of a back injury while on active duty.  The examiner stated that there was, however, good documentation of spinal problems after the Veteran's motor vehicle accident and that none of the medical notes regarding the motor vehicle accident mentioned prior back injury.  The examiner stated that the Veteran's motor vehicle accident was the more likely cause of the current low back problem.

In February 2014, a VA examiner was provided with the claim file and, following review of the evidence of record, concluded that the Veteran's back disability was neither related to an injury in service nor due to an infection sustained in service.  

The examiner explained that the Veteran suffered an insect bite in service in October 1966, and had a history of acne and lesions on the hands.  The examiner stated that based upon the Veteran's service treatment records it appeared that the Veteran had furunculosis which was a self-limited infection and that his infection had resolved by the time he was discharged.

A current back disability is clearly shown by the evidence of record.  The remaining question is whether the Veteran the current back injury commenced in service or is otherwise related to the Veteran's military service.  

Initially, the Board notes that the record does not show the Veteran being diagnosed with arthritis in the first post-service year.  Therefore, the Board finds that service connection for a back disability is not warranted under a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Turning to service connection on a direct basis, the evidence of record does not demonstrate an in-service injury.  The Veteran is shown to have received treatment for multiple complaints, however a spine injury is not shown, and the Veteran's August 1969 report of medical history and spine examination demonstrated a normal spine.  

While the Veteran argues that treatment records are missing as pertaining to his in-service injury, there is no evidence that service treatment records are incomplete.  
Moreover, even if the Veteran did sustain such an injury, the fact that the Veteran reported a normal back and a normal spine was found at the time of separation suggests that, while an injury may have occurred, it had resolved by the time of the Veteran's separation from service.  

Assuming, for the sake of argument, that the Veteran did in fact sustain an in-service injury, the evidence is against a finding that the Veteran's present spine disability is related to that claimed injury.  

While the Veteran is competent to testify as that he experienced back pain since his claimed in-service injury, his statements are found to be of limited credibility due to inconsistencies in his reports.  The Veteran is shown to relate his back disability to service for the sake of VA benefits but the Veteran's SSA records, while including the Veteran's isolated note of a military injury, overwhelmingly demonstrate that the Veteran related his back pain to post-service car accidents.

Significantly, the Veteran is shown to report that he had no back problems prior to the post-service motor vehicle accident and that he had been in good health in September 1992, and he is reported by a physician in January 1993 to "trace" his symptoms to a 1990 motor vehicle accident.  Thus, the Veteran's assertions that the current spine disability is related to an in-service injury are afforded limited weight secondary to his inconsistent reporting.  The probative weight of these assertions is further diminished by evidence of record which contradicts his contentions of having a back injury in service with continual back problems since the injury.  These assertions are specifically contradicted by the Veteran's report of history at discharge from military service which indicated no complaints related to his back and which reflected that his spine was normal on clinical examination.

Even if the Board was to consider him wholly credible, however, the Veteran is not competent to show that his back disability is due to an infection or from his claimed in-service injury as opposed to his multiple motor vehicle accidents as such opinions require medical expertise which the Veteran is not shown to possess.  

The Board finds that the competent medical evidence weighs against the Veteran's claim.

Both the Veteran's March 2012 and February 2014 VA examiners found that it was less likely than not that the Veteran's back disability is related to an in-service injury and the Veteran's February 2014 VA examiner found that the Veteran's back disability was not related to an in-service infection; both examiners provided clear rationale for so finding.  Rather than service, the Veteran's VA examiners noted that his multiple motor vehicle accidents were more likely the cause of his symptom.  

The evidence does not demonstrate an in-service spine injury, the Veteran is neither credible nor competent to provide an etiology opinion as to the cause of his back symptoms, and the medical evidence shows that the Veteran's service is less likely than not related to his present back disorder.  Thus, the evidence against the Veteran's claim outweighs the evidence in favor of it.

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


